Citation Nr: 1816044	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-63 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 25, 2016, for the award of special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Navy from January 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

Although the Veteran was scheduled for a Central Office hearing in March 2018, in January 2018, he requested that the hearing be cancelled and that the appeal be decided based on the evidence in the claims file.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

On February 25, 2016, the Veteran filed a claim for entitlement to special monthly pension based on the need for aid and attendance.  There are no prior communications that may be considered a formal or informal claim for special monthly pension, nor does the Veteran so allege.





CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 2016 for the award of special monthly pension based on the need for aid and attendance have not been met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  Because the April 2016 rating decision on appeal granted special monthly pension based on the need for aid and attendance and assigned an effective date for that award, statutory notice had served its purpose and its application is no longer required.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and there is no evidence that additional records have yet to be requested.

Legal Principles and Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The Veteran in this case contends that he warrants an effective date earlier than February 25, 2016 for the award of special monthly pension based on the need for aid and attendance.  Significantly, he does not argue that there is some prior communication that should have been considered a formal or informal claim.  Rather, he argues that an earlier effective date is warranted because someone should have informed him that he could apply for this benefit but did not.  See July 2016 notice of disagreement.

The evidence shows that on February 25, 2016, the Veteran filed an original claim for entitlement to special monthly pension based on the need for aid and attendance.  The April 2016 rating decision granted monthly pension based on the need for aid and attendance, effective February 25, 2016 (the date of the claim); the ROIC determined that entitlement arose prior to that date.

The date of receipt of the instant claim of special monthly pension based on the need for aid and attendance is February 25, 2016.  There is no evidence or correspondence in the record that was received prior to February 25, 2016 which could be construed as either a formal or informal claim for such benefit.  The Veteran does not appear to dispute these facts.  Therefore, February 25, 2016 (the date of the instant claim) is the earliest possible effective date for the award of special monthly pension based on the need for aid and attendance, in accordance with 38 U.S.C. § 5110(a) and 38 C.F.R. § 3.400.  

The Board has also considered whether 38 C.F.R. § 3.401(a)(1) may provide an earlier effective date for special monthly pension based on the need for aid and attendance, based on a retroactive award of pension.  Under 38 C.F.R. § 3.401 (a)(1), if there is a retroactive award of pension, then any additional pension payable by reason of the need for aid and attendance would also be payable retroactively.  However, the Board finds that this is not the case here as there has been no retroactive award of pension, and 38 C.F.R. § 3.401 (a)(1) does not provide for an earlier effective date of additional pension payable by reason of the need for aid and attendance where pension benefits have already been awarded (and are therefore not retroactive), as is the case here.  Therefore, the exception pursuant to 38 C.F.R. § 3.401 (a)(1) is not applicable.

Accordingly, the Board finds that an effective date earlier than February 25, 2016, for the award of special monthly pension based on the need for aid and attendance, is not warranted.



ORDER

Entitlement to an effective date prior to February 25, 2016, for the award of special monthly pension based on the need for aid and attendance is denied.










____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


